NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHN CRANDALL,                               )
a/k/a JOHN THOMAS CRANDALL,                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2347
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Howard L. Dimmig, II, Public Defender, and
Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM and BADALAMENTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.